MacLean, J.
(dissenting.) In O’Brien v. Oapwell, 59 Barb. 497, 504, says the court: “As between landlord and tenant, I think the law is well settled when there is no fraud or false representations or deceit, and in the absence of an express warranty or covenant to repair, that there is no implied covenant that the demised premises are suitable or fit for occupation, or for the particular use which the tenant intends to make of them, or that they are in a safe condition for use.” ¡Neither an express warranty nor covenant to repair appears therein, but the plaintiff bases her claim, for an injury on ¡November 20, 1906, from the fall of a ceiling in premises she leased from the defendant, upon alleged false representations made to her by the agent of the defendant after she had become a monthly tenant, so becoming and continuing from August, 1906, to January 1, 1907.
The plaintiff testified she told the defendant’s agent, on or about September 1, 1906, that she was afraid the kitchen ceiling would fall and that he said it was all right and had Leen up there for a century; that two months later she told the same agent the cracks in the ceiling had become larger and bulged somewhat, but he said he had, and the landlord ha i had the ceiling tested, that it was all right and perfectly *214safe. Upon her cross-examination she testified that what the agent said to her did not seem trae; that the ceiling looked as though it would fall; that she spoke to the painter Avho painted it for the landlord about its appearance; that the ceiling was in worse shape the second conversation than it Avas before; that it had lots of' cracks in it, and that it was sagging doAvn over -the tub.
¡Neither claiming nor showing representations or concealments prior to her hiring and entering into the possession of the premises, the representations claimed to have been made and claimed to have been relied on to her damage, to be actionable, must be so, because, in reliance thereon, she continued her tenancy. In order, however, to recover therefor she must prove representation, falsity, scienter, deception and injury. The absence of any of them is fatal to a recovery. Brackett v. Griswold, 112 N. Y. 454, 467. It does not appear anywhere that a test had not been made. If it be urged that the testimony of the plaintiff, that no one in her presence or to her knowledge called to examine the ceiling from August 1, 190'8, to January 1, 1907, proves anything, it equally proves her knowledge of its falsity, and so no deception at the time the representation was made. If the assurance by the agent, who denied it, of the safe condition of the ceiling be treated as the representation of a fact, her oAvn testimony, that the ceiling looked as though it would fall and that the representations of the agent did not seem i rue, likewise proves her knowledge and disproves her deception. As the condition of that ceiling was equally apparent to both parties herein, and the assurance of safety was apparently not an obligation of the defendant and so not peculiarly within his knowledge, “ the general rule is that, if the facts represented are not matters peculiarly within the party’s knorvledge, and the other party has the means available to himself of knoAving, by the exercise of ordinary intelligence, the truth or the real quality of the subject of the representation, he must make use of those means, or he will not be heard to complain that he was induced to enter into the transaction by misrepresentations.” Schumaker. v. Mather, 133 N. Y. 590, 596. Therefore, and further because. *215evidence, sought on cross-examination, tending to show equality of the knowledge of the plaintiff and of the defendant’s agent with respect to the condition of the ceiling, was improperly excluded on the objection of its incompetency, irrelevancy and immateriality, the judgment herein in favor of the plaintiff should be reversed and the case remanded for a new trial.
Judgment affirmed, with costs.